Case 1:21-cv-00988-LDH-PK Document 1 Filed 02/23/21 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



 AKIVA GARELLEK, individually and on behalf of all
 others similarly situated,                                             C.A. No:
                                           Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-


 MIDLAND CREDIT MANAGEMENT, INC. and JOHN
 DOES 1-25,

                                       Defendants.


       Plaintiff Akiva Garellek (hereinafter, “Plaintiff”) brings this Class Action Complaint by and

through her attorneys, Stein Saks PLLC, against Defendant Midland Credit Management, Inc.

(hereinafter “Defendant MCM”), individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress
                                                                                                    1
Case 1:21-cv-00988-LDH-PK Document 1 Filed 02/23/21 Page 2 of 10 PageID #: 2




  concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective

  collection of debts" does not require "misrepresentation or other abusive debt collection

  practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the FDCPA was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws were inadequate, Congress created a

  private cause of action to provide consumers with a remedy against debt collectors who fail to

  comply with the FDCPA. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where a substantial part of the events or omissions giving rise to the claim occurred.

                                    NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

  seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

  Practices Act ("FDCPA"), and

     6.      Plaintiff is seeking damages and declaratory relief.
Case 1:21-cv-00988-LDH-PK Document 1 Filed 02/23/21 Page 3 of 10 PageID #: 3




                                             PARTIES

     7.      Plaintiff is a resident of the State of New York, County of Kings, residing at 1741

  East 27th Street, Brooklyn, NY 11229.

     8.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address of 350 Camino De La Reina, Suite 300,

  San Diego, California 92108 and an address for service c/o their registered agent Corporation

  Service Company 80 State Street, Albany, NY 12207-2543.

     9.      Upon information and belief, Defendant is a company that uses the mail, telephone,

  and facsimile and regularly engages in business the principal purpose of which is to attempt to

  collect debts alleged to be due another.

     10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.

                                      CLASS ALLEGATIONS

     11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     12.     The Class consists of:

             a. all individual consumers with addresses in the State of New York;

             b. to whom Defendant MCM sent a collection letter attempting to collect a

                 consumer debt;

             c. regarding collection of a debt;

             d. that contained deceptive threats of legal action;

             e. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.
Case 1:21-cv-00988-LDH-PK Document 1 Filed 02/23/21 Page 4 of 10 PageID #: 4




     13.      The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.

     14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     15.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

     16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor her attorneys have any interests, which might cause them not to vigorously pursue this

  action.

     17.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above are so numerous that joinder of all members

                 would be impractical.
Case 1:21-cv-00988-LDH-PK Document 1 Filed 02/23/21 Page 5 of 10 PageID #: 5




            b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions predominance over any

                questions or issues involving only individual class members. The principal issue

                is whether the Defendants' written communications to consumers, in the forms

                attached as Exhibit A violate 15 § l692e and §1692f.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                Defendants' common uniform course of conduct complained of herein.

            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                class members insofar as Plaintiff has no interests that are adverse to the absent

                class members. The Plaintiff is committed to vigorously litigating this matter.

                Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                any interests which might cause them not to vigorously pursue the instant class

                action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

     18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 1:21-cv-00988-LDH-PK Document 1 Filed 02/23/21 Page 6 of 10 PageID #: 6




  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

      19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS

      20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

      21.      Some time prior to November 2, 2020, an obligation was allegedly incurred by

  Plaintiff.

      22.      The alleged obligation arose out of a transaction involving an alleged debt incurred

  by Plaintiff with Citibank N.A. Simplicity in which Plaintiff used the Citibank N.A. Simplicity

  funds for purchases which were primarily for personal, family or household purposes.

      23.      The alleged Citibank N.A. Simplicity obligation is a "debt" as defined by 15 U.S.C.§

  1692a(5).

      24.      Capital One N.A. is a “creditor” as defined by 15 U.S.C.§ 1692a(4).

      25.      Defendant MCM, a debt collector and subsequent owner of the Capital One

  obligation, is collecting the alleged debt.

                             Violation – November 2, 2020 Collection Letter

      26.      On or about November 2, 2020, Defendant sent the Plaintiff a written communication

  (the “Letter”) seeking to collect the alleged debt. See Letter attached hereto as Exhibit A.
Case 1:21-cv-00988-LDH-PK Document 1 Filed 02/23/21 Page 7 of 10 PageID #: 7




     27.      The Letter contains a heading at the top of the letter which states “PRE-LEGAL

  NOTIFICATION,” implying that legal action is imminent.

     28.      This language implies that the legal process of a lawsuit has been set in motion, by

  the use of the phrase “pre-legal,” which connotes that this account is in an early step of the legal

  process, when in reality, the account is nowhere near a lawsuit.

     29.      Later on, the letter reads “Midland Credit Management, Inc. wants to work with you

  to resolve the above-referenced account. This letter is to inform you that MCM is considering

  forwarding this account to an attorney in your state for possible litigation. Please pay us at

  MidlandCredit.com or respond by calling 877-654-1129 no later than 11/17/2020 to take

  advantage of the above. If we don’t hear from you or receive payment, MCM may proceed with

  forwarding this account to an attorney.”

     30.      The letter is deceptive by threatening litigation if the consumer does not contact the

  Defendant, when the Defendant had no intention of commencing legal action even if they did

  not hear from the consumer by 11/17/2020.

     31.      In fact, after no response by the consumer, Defendant sent a subsequent letter on

  February 4, 2020 with a similar threat to start litigation if the consumer did not respond by

  3/6/2020.

     32.      The Defendant clearly never intended to commence litigation and used deceptive

  threatening language to frighten the consumer, as evidenced by its lack of action after the

  11/17/2020 deadline had passed and the subsequent letter of another attempt at collection

  without using legal action.

     33.      As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.
Case 1:21-cv-00988-LDH-PK Document 1 Filed 02/23/21 Page 8 of 10 PageID #: 8




                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     34.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     35.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     36.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     37.     Defendant violated §1692e(2) by falsely representing the character and legal status

  of the debt, implying that a lawsuit was pending against Plaintiff

     38.     Defendant violated §1692e(5) by falsely threatening legal action when they had no

  intention of suing Plaintiff as even after the deadline to respond had passed, he had still not been

  sued on the debt.

     39.     Defendant violated said section by making a false and misleading representation in

  violation of §1692e(10).

     40.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.

                                  COUNT II
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                 §1692f et seq.

     41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.
Case 1:21-cv-00988-LDH-PK Document 1 Filed 02/23/21 Page 9 of 10 PageID #: 9




      42.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      43.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

      44.     Defendant violated this section by deceptively threatening litigation when it had not

  intended to start litigation.

      45.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.

                                    DEMAND FOR TRIAL BY JURY

      46.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Akiva Garellek, individually and on behalf of all others

  similarly situated demands judgment from Defendant MCM as follows:

      1.      Declaring that this action is properly maintainable as a Class Action and certifying

  Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

      2.      Awarding Plaintiff and the Class statutory damages;

      3.      Awarding Plaintiff and the Class actual damages;

      4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

  expenses;

      5.      Awarding pre-judgment interest and post-judgment interest; and
Case 1:21-cv-00988-LDH-PK Document 1 Filed 02/23/21 Page 10 of 10 PageID #: 10




      6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


      Dated: Hackensack, New Jersey
      February 23, 2021
                                                           /s/ Raphael Deutsch
                                                           By: Raphael Deutsch, Esq.
                                                           Stein Saks, PLLC
                                                           285 Passaic Street
                                                           Hackensack, NJ 07601
                                                           Phone: (201) 282-6500
                                                           Fax: (201) 282-6501
                                                           Attorneys for Plaintiff
